Title: Enclosure: Thomas Jefferson’s Statement of Account with the Estate of Bathurst Skelton, [ca. 11 June 1810]
From: Jefferson, Thomas,Skelton, Bathurst
To: 


             Articles of the personal estate of Bathurst Skelton decd which came to the hands of Th: Jefferson, & which stand in account to the credit of that estate.
               
            
            
              
                
                
                
                           £sd
              
              
                
                           1772. Jan. 18.
                        
                By amount of houshold articles, as per inventory recorded
                65–10–10½
              
              
                
                           1774. Apr. 16.
                        
                 By credit with T M Randolph for a gun of B.S. sold him by J. Wayles
                10–15–0
              
              
                
                
                76–5–10½
                        
              
            
            
            Articles of the personal estate of Bathurst Skelton decd which having been taken in execution for the judgment of Farrell & Jones, were bought at public sale for Th: Jefferson, & their amount accounted for by him to the exrs of John Wayles, who having paid the whole debt of B.S. to Farrell & Jones, recieved by themselves or their testator the proceeds of the sales.
            
              
                
                        1772. June 24.
                By purchased of the sheriff of Chas city for Th:J. at public sale
                £sd
              
              
                
                a case of mathematical instruments 13/ 
                        Ferguson’s astronomy 12/
                1–5–0
              
              
                
                
                         
		  Cotton’s Virgil 2/6. Rod. Random 5/ the world 10/ Pope 26/
                2–3–6
              
              
                
                a pipe of wine
                41–0–0
              
              
                
                
                44–8–6
              
            
            
              Th:
              Jefferson
          